See dissenting opinion for the salient facts. The statutes provide for taxing licenses issued to restaurants. Chapter 17062, Acts of 1935, Section 3357 (2128) C. G. L. Perm. Supp.; and this Court has held that a restaurant is not a "store" within the provisions of the chain store taxing statute, Chapter 16848, Acts of 19355. See J.M. Lee, as Comptroller v. The Cloverleaf, Inc., 130 Fla. 435, 177 So. 722. But the provisions of paragraph (f), Section 11, Chapter 16774, Acts of 1935, Section 7 or any other provisions of said Chapter, do not contemplate that a restaurant may be operated in connection with the authorized sale of liquors to be consumed on the premises where sold, without the payment of State, county and municipal license taxes by restaurants as may be provided by law.
The judgment is reversed.
So ordered.
  BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur. *Page 86
TERRELL, C. J., dissents.